Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 13, 2014




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00717-CV


        GLOBAL NEW MILLENIUM PARTNERS, LTD., Appellant

                                        V.

                 SOUTHWEST READY MIX, LLC, Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-66078


                 MEMORANDUM                     OPINION



      This is an appeal from a judgment signed May 13, 2014. On November 3,
2014, appellant filed a “NOTICE OF DISMISSAL OF RESTRICTED APPEAL”
informing this court the parties have reached a settlement agreement and “that this
appeal is therefore not necessary.” Appellant’s notice is more properly considered
as a motion. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.



                                                  PER CURIAM



Panel consists of Justices Boyce, Jamison and Donovan.




                                        2